Citation Nr: 0504579	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  95-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




INTRODUCTION

The veteran served on active duty from February 1968 to April 
1971.  He died in October 1988.  The appellant is his son who 
was adopted by his mother's subsequent husband.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for the cause 
of the veteran's death.

In April 1994 the appellant and his mother provided oral 
testimony before a Hearing Officer at the RO.  A transcript 
of their testimony has been associated with the claims file.

In July 2003 the Board most recently remand the case to the 
RO for further development and adjudicative action.

In October 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the appellant in 
connection with his current appeal in April 2001, August 
2003, and April 2004.

The Board's review of the evidentiary record discloses that 
the veteran trained and served as a Field Artillery 
Operations man and served in Vietnam.  Service connection was 
not established for any disorder during his lifetime, and he 
was previously denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) and residuals of Agent 
Orange exposure.

The record does not show that the veteran ever developed a 
disorder recognized by VA for which service connection may be 
granted on a presumptive basis.  Documentation from the U.S. 
Armed Services Center for Research of Unit Records (USASCURR) 
shows that the unit to which the veteran was assigned in 
Vietnam was the subject of enemy directed attacks.  VA, 
private, and lay evidence on file suggests that the veteran 
apparently developed nervousness and became addicted to 
alcohol and other drugs subsequent to service in Vietnam.


There is competent private medical and probative opinion of 
record suggesting a link between the veteran's developed 
habit of overdosing on drugs to variously diagnosed 
psychiatric disorders believed to have originated in 
connection with a combat environment in Vietnam.  The opinion 
of the medical examiner of record is that the veteran's death 
was accidental in nature secondary to an overdose of alcohol 
with resultant myocardial infarction.  

While the evidentiary record does not directly link the 
veteran's death to a disability for VA compensation purposes 
originating coincident with service, the record similarly 
does not totally and satisfactorily dissociate his death from 
variously diagnosed psychiatric disorders developing 
subsequent to service in Vietnam.  

In any event, a medical specialist has not had the 
opportunity to review the entire evidentiary record and 
provide a probative and competent opinion either linking or 
dissociating the veteran's death from a disability associated 
with service on any basis.  The appellant in this case is 
entitled to such medical opinion pursuant to the provisions 
of the VCAA of 2000.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should refer the 
veteran's claims file to a VA 
psychiatrist for a detailed review and 
procurement of a medical opinion.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to crafting of a medical 
opinion.  

The examiner must annotate the medical 
opinion report that the claims file was 
in fact made available for review in 
conjunction with provision of the medical 
opinion.  Any further indicated 
consultation with other medical 
specialists is of course permitted at the 
discretion of the medical specialist.  It 
is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that the 
veteran's death is related to a chronic 
acquired psychiatric and/or medical 
disorder(s) originating coincident with 
active service, particularly in view of 
his exposure to a combat environment in 
Vietnam?

Any opinions expressed by the medical 
specialist(s) must be accompanied by a 
complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


